     Case: 1:16-cv-07648 Document #: 41 Filed: 12/06/19 Page 1 of 3 PageID #:295




                    IN THE UNITED STATES DISTRICT COURT FOR
                       THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

WENDELL H. STONE COMPANY, INC.
d/b/a STONE & COMPANY, individually and               Case No. 1:16-cv-07648
on behalf of all others similarly situated,

                       Plaintiff,                     Hon. Matthew F. Kennelly

v.

LKQ CORPORATION, a Delaware corporation

                       Defendant.


                                     NOTICE OF MOTION

       PLEASE TAKE NOTICE that on December 17, 2019, at 9:30 a.m., or as soon thereafter

as counsel may be heard, counsel for Plaintiff Wendell H. Stone Company, Inc. shall appear

before any judge sitting on the matter in the United States District Court for the Northern District

of Illinois, 219 S. Dearborn Street, Chicago, Illinois and present the Agreed Motion to Approve

Cy Pres Designees. Plaintiff also requests permission for its counsel, Steven L. Woodrow, to

appear by telephone.



Dated: December 6, 2019                       Respectfully submitted,

                                              Wendell H. Stone Company, Inc. d/b/a Stone &
                                              Company, individually and on behalf of all others
                                              similarly situated,

                                              /s/ Steven L. Woodrow

                                              Steven L. Woodrow
                                              (swoodrow@woodrowpeluso.com)
                                              Patrick H. Peluso
                                              (ppeluso@woodrowpeluso.com)*
                                              Woodrow &amp; Peluso, LLC


                                                                                                   1
Case: 1:16-cv-07648 Document #: 41 Filed: 12/06/19 Page 2 of 3 PageID #:295




                                  3900 East Mexico Ave., Suite 300
                                  Denver, Colorado 80210
                                  Telephone: (720) 213-0675
                                  Facsimile: (303) 927-0809

                                  Marc McCallister
                                  mmccallister@gmail.com
                                  Gary D. McCallister &amp; Associates
                                  120 North LaSalle St., #2800
                                  Chicago, IL 60602
                                  (312) 345-0611

                                  *pro hac vice




                                                                              2
    Case: 1:16-cv-07648 Document #: 41 Filed: 12/06/19 Page 3 of 3 PageID #:295




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on December 6, 2019, I served the above and
foregoing papers by causing such paper to be filed with the Court using the Court’s electronic
filing system, which will send copies of such paper to all counsel of record.

                                             /s/ Steven L. Woodrow




                                                                                                 3
